MEMORANDUM OF DECISION.
Shirley C. Page appeals from a divorce judgment of the Superior Court, Penobscot County. He asserts that the Superior Court erred in its determination and disposition of marital property and award of alimony. We conclude that the divorce court committed no error of law in its determination of marital property and that the disposition of marital property and award of alimony were within a sound exercise of discretion. See Hebert v. Hebert, 475 A.2d 422, 425 (Me.1984); Skelton v. Skelton, 490 A.2d 1204, 1207 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.